Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed November 8, 2022.  Claims 1-2, 11-14, 16 and 19-20 were amended, claims 9 and 15 are canceled, claim 21 is newly added and claims 3-8, 10 and 17-18 were left as previously presented.  Claims 1-8, 10-14 and 16-21 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on February 8, 2022 concerning the previous rejections of claims 1-20 under 35 USC 101 have been fully considered and persuasive. the 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments concerning the previous rejection of claims 1-20 under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection below. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ochsendorf et al. referred herein as Ochsendorf (U.S. Patent Application Publication No. 2016/0047646), in view of Burch et al., (U.S. Patent Application Publication No. 2016/0239802, referred to hereafter as Burch).

As to claims 1, 11 and 19, Ochsendorf teaches a system and method comprising:
one or more processors; a set of memory resources to store instructions that, when executed by the one or more processors, cause the network computer system to: communicate, with a sensor platform that includes one or more sensors to obtain sensor information of at least a portion of a freight load; (para 26-27, show a system for determining space availability in a trailer) 
evaluate at least the portion of the freight load for at least one of size, shape or weight, based on the sensor information; (para 26-27)
based on evaluating at least the portion of the freight load, determine an organizational structure for the freight load that identifies a relative position of individual items of the freight load relative to other items of the freight load, wherein the organizational structure is determined to optimize the freight load, when loaded into a freight container, for one or more spatial considerations within the freight container; (para 59-61, determines the organization of cargos inside a trailer)
based on the determined organizational structure, generate a set of instructions that specify a position and an orientation of each item of  at least the portion of the freight load; (para 62) 
transmit, data corresponding to the set of instructions to a computing device of an operator, the transmitted data causing the computing device to generate a graphical guide that identifies, based on the set of instructions, a location within the freight container where an item of the freight load is to be placed by the 
based on the sensor information of the second sensor platform and the organizational structure, determine whether the first item is in the specified position and the specified orientation within the freight container (para. 62 and 66).
Ochsendorf does not teach:
communicate with a second sensor platform associated with the freight container that includes one or more second sensors to obtain sensor information of at least a first item of the freight load that has been loaded into the freight container; 
based on a determination that the first item is not in the specified position or the specified orientation, generate a second set of instructions that specify one or more adjustments to a loaded position or a loaded orientation of the first item; and 
transmit, additional data corresponding to the second set of instructions to the computing device of the operator, the transmitted data causing the computing device to dynamically update the graphical guide to assist the operator in making the specified one or more adjustments.
However, Burch teaches:
communicate with a second sensor platform associated with the freight container that includes one or more second sensors to obtain sensor information of at least 
based on a determination that the first item is not in the specified position or the specified orientation, generate a second set of instructions that specify one or more adjustments to a loaded position or a loaded orientation of the first item (para. 98 and 167-168); and 
transmit, additional data corresponding to the second set of instructions to the computing device of the operator, the transmitted data causing the computing device to dynamically update the graphical guide to assist the operator in making the specified one or more adjustments (para. 98 and 167-168, sensors detect a wrong position/orientation of a package and in response sends instruction to the user device to open box/package).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine that the item is not in the specified position and transmit additional data to assist the operator in making adjustments in Ochsendorf as taught by Burch. Motivation to do so comes from the teachings of Burch that doing so would improve the logistics efficiency while transporting containers.

As to claims 2 and 20, Ochsendorf in view of Burch teach all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches: 


As to claim 3, Ochsendorf in view of Burch teach all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the one or more processors evaluate at least the portion of the freight load by (i) obtaining a list of individual items of the freight load, and for at least some of the individual items, (ii) retrieving stored information that identifies at least one of the size, shape or weight of the item.(para 26-28, 34 and 36)

As to claim 4, Ochsendorf in view of Burch teach all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on a size-related objective of the freight load.(para 26-28, 34 and 36)

As to claim 5, Ochsendorf in view of Burch teach all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on an amount of free space within the freight container once each individual items of the freight load is loaded into the freight container. (para 26-38, 34 and 36)

As to claims 6 and 17, Ochsendorf in view of Burch teach all the limitations of claims 1 and 11 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on a distribution of a weight of the freight load within the freight container. (para 43-44 and 55, show that the stacking and configuration of weight in the trailer)

As to claim 7, Ochsendorf in view of Burch teach all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on an interval of time for subsequently unloading at least the portion of the freight load. (para 62-63 and 66)

As to claims 8 and 16, Ochsendorf in view of Burch teach all the limitations of claims 1 and 11 as discussed above. 
Ochsendorf further teaches:
wherein the set of instructions further specify a sequence in which individual items of the freight load are to be loaded into the freight container. (para 62-63 and 66, the system determines the loading criteria of the items to be loaded)


As to claim 10, Ochsendorf in view of Burch teach all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:


As to claim 13, Ochsendorf in view of Burch teach all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the network computer system determines the organizational structure based at least in part on sensor information of the one or more items within the freight container. (para 62-63 and 66)

As to claim 14, Ochsendorf in view of Burch teach all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on the determined amount of free space. (para 62-63 and 66)

As to claim 18, Ochsendorf in view of Burch teach all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein at a given instance, the transmitted data causes the computing device to indicate on the graphical guide (i) a first individual item of the freight load to load 

As to claim 21, Ochsendorf in view of Burch teach all the limitations of claim 20 as discussed above. 
Burch further teaches:
generating an item model for each item of the freight load based on the sensor information obtained from the sensor platform, wherein the graphical guide comprises an item model for each item of at least the portion of the freight load at the specified position and the specified orientation within the freight container. (para. 154 and 187)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ochsendorf et al. referred herein as Ochsendorf (U.S. Patent Application Publication No. 2016/0047646), in view of Burch et al., (U.S. Patent Application Publication No. 2016/0239802, referred to hereafter as Burch), further in view of Buether (U.S. Patent Application Publication No. 2018/0094966).

As to claim 12, Ochsendorf in view of Burch teach all the limitations of claim 11 as discussed above.  
Ochsendorf teaches communicating, with a sensor platform that includes one or more sensors to obtain sensor information of at least a portion of a freight load; (para 26-27, show a system for determining space availability in a trailer).
Ochsendorf in view of Burch do not teach: 
wherein the one or more sensors includes at least one LIDAR.
However, Swope teaches: 
LiDAR sensors scanning a freight (para. 13, 21 and 40).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.